DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the Amendment filed on 01/12/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
An Amendment filed on 01/12/2022, responding to the Office Action mailed on 10/13/2021, has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested amendments being fully considered. 

Allowable Subject Matter
Claims 1-5, 7-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the applied prior art neither anticipates nor renders obvious the claimed multi-semiconductor chip module comprising the coefficients of thermal expansion (CTEs) of the substrate, the bridge, and the first and second chips differ by no more than 15 ppm. 
Regarding claim 12, the applied prior art neither anticipates nor renders obvious the claimed multi-semiconductor chip module comprising a large surface bridge with a large bridge thickness, a large bridge surface, and one or more large bridge connections on the bridge surface, the large surface bridge being disposed on the substrate; the bridge thickness allows the larger 
Regarding claim 15, the applied prior art neither anticipates nor renders obvious the claimed method of making a semiconductor module comprising the steps of: attaching a second handle to the bridge, where the first and second handles move the chip and the bridge together to attach the chip to the bridge; and removing the first handle and the second handle continues to position the assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        01/15/2022